Citation Nr: 1728173	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-20 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hemorrhoids status post resection.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected lumbar spine compression fractures of the vertebral (lumbar spine disability).

2.  Entitlement to initial ratings higher than 10 percent for radiculopathy of each lower extremity.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected degenerative disc disease of the cervical spine (cervical spine disability).

4.  Entitlement to service connection for right shoulder disorder.

5.  Entitlement to service connection for left shoulder disorder.

(The issues of entitlement to service connection for bilateral hearing loss and entitlement to an earlier effective date for the award of service connection for hemorrhoids are addressed in a separate decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2014, the Veteran and his spouse testified before the undersigned.

In January 2015, the Board remanded the appeal for further development. 

Following the issuance of the March 2016 supplemental statement of the case, additional pertinent evidence, including VA treatment records, was added to the claims file.  While this evidence has not been considered by the AOJ, because the appeal is being remanded, the AOJ will have the opportunity to review the evidence in the first instance. 38 C.F.R. § 20.1304 (2016).

Finally, in an October 2015 rating decision, the AOJ granted service connection for radiculopathy of the sciatic nerves of each lower extremity.  To date, the Veteran has not expressed disagreement as to the ratings or the effective dates assigned to those disabilities.  However, the criteria for rating the back disability require consideration of separate ratings for associated neurologic disability.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine (2016).  As such these issues are part of the appeal before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that a remand is necessary to obtain outstanding VA treatment records.  Specifically, the most recent VA treatment records associated with the claims file are dated through April 7, 2017; however, in an April 2017 rating decision, the AOJ indicated that records dated through April 10, 2017, were reviewed electronically.  Because any additional VA treatment records, if procured, could bear on the outcome of all claims on appeal, efforts must be made to obtain them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

With regard to the claim for a higher initial rating for lumbar spine disability, the Veteran underwent VA examinations in August 2015 and December 2015.  Thereafter, in July 2016, the United States Court of Appeals for Veterans Claims (Court) issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court found that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  Unfortunately, the August 2015 and December 2015 VA examination reports do not include an assessment of both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, remand for a new VA examination is warranted.

Finally, with regard to the Veteran's claims for service connection, he contends that he injured his shoulders and knees in service after he lost his grip and footing and fell down a set of steep stairs aboard a ship.  Alternatively, he claims that his knee disabilities are secondary to his service-connected cervical spine disability.

In the January 2015 remand, the Board noted that the October 2009 VA examination did not include evaluation of the  left shoulder disability, and the opinion provided failed to reflect any consideration of his lay statements concerning the onset and continuity of symptoms during service and the fact that he received treatment for his shoulder shortly after he was discharged.  The Board directed the AOJ to schedule the Veteran for a new VA examination, and directed the VA examination to comment on his statements concerning his in-service injury and his continuous symptoms thereafter, and his post-service treatment records discussing a motor vehicle accident in 1998 or 1999.  The Board directed the VA examiner to support any opinion provided with an adequate rationale.

In December 2015, the Veteran underwent a VA examination of his knees and shoulders.  Similar to the October 2009 VA examination, the examination report once again fails to reflect any consideration of the Veteran's lay statements concerning his in-service injury and subsequent symptoms during and following service; instead, the examiner merely relies on the absence of any complaints in his service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service).  Furthermore, with regard to the Veteran's bilateral knees, the examination is inadequate because it did not address whether his service-connected cervical spine disability aggravated his bilateral knee disorders.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Finally, with regard to the examiner's opinion that it was less likely than not that the Veteran's bilateral knees were related to his service-connected cervical spine disability, but was likely due to overuse and possible trauma, the examiner failed to provide any rationale for that conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).  Because the December 2015 VA examination report fails to substantially comply with the January 2015 remand directives, the Board finds that further remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant to his claims dated from April 7, 2017, to the present.

2.  After obtaining available outstanding records, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability.  The record must be reviewed by the examiner.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, lateral flexion, and lateral rotation.  Range of motion testing should also include testing for pain on both active and passive motion, in weight bearing and non-weight bearing.

If there is evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

3.  After all available records have been associated with the claims file, schedule the Veteran for a new VA examination by a medical professional other than the examiner who performed the December 2015 VA examination.  The record and a copy of this Remand must be reviewed by the examiner.

The examiner should answer the following questions:

a)  Is it at least as likely as not (a 50 percent or higher probability) that any bilateral knee disorders and/or bilateral shoulder disorders had there onset in or are otherwise related to his military service, to include his reported in-service injury when he lost his grip and footing and fell down a set of steep stairs aboard a ship?

b)  If not, is it at least as likely as not (a 50 percent or higher probability) that any bilateral knee disorders and/or bilateral shoulder disorders were caused by his service-connected cervical spine disability?

c)  Is it at least as likely as not (a 50 percent or higher probability) that any knee or shoulder disorders were aggravated by his service-connected cervical spine disability?  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

All opinions must be accompanied by supporting reasons.

4.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

